TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED AUGUST 7, 2013



                                        NO. 03-11-00288-CV


   L. M. Guerrero & Sons Pumping Company, Inc. and Larry Robert Guerrero, Appellants

                                                   v.

           Texas Department of Motor Vehicles, Texas Direct Auto, Lydia Guerrero,
                            and William Satterwhite, Appellees




              APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
                 BEFORE JUSTICES PURYEAR, GOODWIN AND FIELD
              AFFIRMED IN PART; REVERSED AND REMANDED IN PART –
                          OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being considered,

because it is the opinion of this Court that there was no error in the district court’s order EXCEPT

for the portion of the trial court’s order dismissing appellants’ requested declaration concerning the

certificate of title for the motor vehicle that is the subject of the lawsuit and dismissing appellants’

claims for conversion, trespass to personalty, and violations of the theft liability act:        IT IS

THEREFORE considered, adjudged and ordered that the portion of the district court’s order

dismissing the claims and requested declaratory relief listed above is reversed, and the cause is

remanded to the district court for further proceedings consistent with this opinion. However, we

affirm the portion of the district court’s order dismissing the appellants’ request for a declaration

voiding portions of the divorce decree. It is FURTHER ordered that each party shall pay the costs of

the appeal incurred by that party; and that this decision be certified below for observance.